DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,5,7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koller et al(US 2004/0128671) in view of Arcas et al(US 2017/0161118).
Claim 1: Koller disclose receiving by a hardware processor, input data from a  client device and based on the input data generating by the hardware processor a software component in (fig.1;page 2[0015];[0019]; page 3[0020]: the external communication thread handles communications between external devices. The external communication thread translates between the external communication protocol receives from the communication interface. The software architecture 200, the external communication thread can be modularized so that it simulates supports various communication 

Claim 5: Koller does not specifically disclose configuring a set of permissions for accessing the endpoint. Arcas disclose this limitation in (page 8[0061]). It would have been obvious to person of ordinary skill in the art at the time invention was made to configure a set of permissions for accessing the endpoint as taught in Arcas with system of Koller in order to prevent any malicious user/entity from accessing network/data thus security is greatly enhanced against unauthorized users.
Claim 7: Koller does not specifically disclose set of permissions include a requirement that an entity accessing the endpoint be authenticated based on the credentials provided by the entity for a user account associated with the endpoint. Arcas disclose this limitation in (page 8[0061]). It would have been obvious to person of ordinary skill in the art at the time invention was made to employ requirement that an entity accessing the endpoint be authenticated based on the credentials provided by the entity for a user account associated with the endpoint as taught in Arcas with system of Koller in order to allow only the authorized/authenticated with valid credentials to access the endpoint and prevent hacker/malicious users from entering the endpoint thus data or network can be secured.
	Claim 8: Koller disclose user account is associated with the software component environment in (pages 2-3[0019]).
Allowable Subject Matter
Claims 12-20 are allowed.
Claims 2,3,6,9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

USPTO Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOSUK SONG/Primary Examiner, Art Unit 2435